Citation Nr: 1642050	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-28 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for pelvic fracture with lumbar spine residuals.

3.  Entitlement to service connection for pelvic fracture without lumbar spine residuals.

4.  Entitlement to service connection for residuals of right ankle fracture.

5.  Entitlement to service connection for asthma (also claimed as respiratory difficulty).

6.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1982.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). These include a June 2013 rating decision which in part denied service connection for bilateral hearing loss and a September 2013 rating decision which denied the rest of the issues.  The Veteran is noted to have withdrawn a claim for service connection for left ear hearing loss in his August 2014 substantive appeal, when he expressed his intent to only appeal for the right ear hearing loss.  The issues are thus characterized to reflect this change.  

The Veteran also appealed a denial of service connection for a right eyebrow scar that was also denied in the September 2013 rating; this claim was granted in full by an April 2015 DRO rating decision.  See Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997).  The record currently before the Board contains no indication that the Veteran initiated an appeal with the initial ratings or effective date assigned. Thus, this matter is no longer in appellate status.  Grantham, 114 F.3d at 1158   (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

In regards to the issue of entitlement to service connection for a pelvic fracture, the Board has bifurcated the issue as reflected on the title page in order to allow further development of the issue of pelvic fracture without lumbar spine residuals. See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion).  The issue of service connection for a pelvic fracture without lumbar spine residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A cervical spine disability did not have its clinical onset in service and is not otherwise related to active duty, nor was arthritis of the cervical spine manifested within one year of active duty.

2.  A lumbar spine disorder did not have its clinical onset in service and is not otherwise related to active duty including due to inservice MVA that resulted in a pelvic fracture, nor was arthritis of the lumbar spine manifested within one year of active duty.

3.  A right ankle fracture was acute and transitory in service, and there are no currently disabling residuals of this fracture for which service connection can be granted.

4.  Asthma was not identified or noted at the time of the Veteran's entrance into service in June 1962.

5.  There is clear and unmistakable evidence that asthma preexisted the Veteran's active service.

6.  There is clear and unmistakable evidence that the Veteran's preexisting asthma was not aggravated during active service beyond its natural progression.

7.  The Veteran was exposed to noise during active duty service while serving in his MOS of a diesel engine technician, but the more probative evidence of record shows that he did not experience symptoms of right ear hearing loss during service or continuously after service.

8.  A right ear hearing loss disability did not manifest to a compensable degree within one year after service separation, with the evidence not showing hearing thresholds meeting the requirements to be considered a disability for VA purposes for decades after service.

9.  The weight of the most probative evidence of record establishes that the Veteran's current right ear hearing loss disability is not related to his noise exposure during active duty service.


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

2.  The criteria for an award of service connection for pelvic fracture with lumbar spine residuals have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

3.  The criteria for an award of service connection for residuals of a right ankle fracture have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

4.  Asthma was not aggravated by service. 38 U.S.C.A. §§ 1110 , 1111, 1116(f), 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.304, 3.306 (2015).

5.  The Veteran's current right ear hearing loss disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In a January 2013 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  Additionally the Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2004) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment, personnel, VA and other medical records have been associated with the claims file.  

VA provided VA examinations in March 2013 and October 2014 with addendum in March 2015 to determine the nature and etiology of the Veteran's claimed disorders.  There is no argument or indication that these examinations were inadequate.  The Board finds the examination reports to be fully adequate and consistent with the rest of the evidence.  The duties to notify and to assist have been met. 

Service Connection

General Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5   (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303 (b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period. Certain chronic diseases, such as hearing loss or arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (b).

The law provides that a veteran is presumed to be in sound condition except for defects noted when examined and accepted for service; when defects are noted upon entry the presumption of soundness does not apply and the presumption of aggravation is for application. See Gilbert v. Shinseki, 26 Vet. App. 49 (2012).  

When there is a pre-existing disease or injury and an increase in severity in service, the presumption is that the disease will be considered to have been aggravated by active service, unless there is a specific finding that the increase in disability is due to its natural progression. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a), (b) (2015).  See also Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  In other words, when the disability increases in severity in service, the burden is on VA to rebut the presumption by showing by clear and unmistakable evidence that any increase during service was due to the natural progression of the disease or injury. 38 C.F.R. § 3.306 (b); Wagner v. Principi, 370 F.3d at 1096. 

Mere temporary or intermittent flare-ups of a preexisting injury or disease are insufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07   (1993); Hunt v. Derwinski, 1 Vet. App. 292   (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402   (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

Crucial to the award of service connection is the existence of a current disability. Without it, service connection cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App 319, 321 (2007).

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight. See Dalton v. Nicholson, 21 Vet. App. 23, 37   (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991). A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record. If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  A lay person is particularly competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App 370, 374-75 (2002); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (noting tinnitus as a symptom of Meniere's disease).

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 43; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg. Jandreau, 492 F.3d 1372, 1376-77.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996) (citing Gilbert, 1 Vet. App. at 54).




Cervical Spine Disorder

Service treatment records disclose no evidence of a cervical spine (neck) disorder on entrance report of medical history in June 1962 or on pre-training examination in July 1962 prior to reporting for duty. See 4 pg STRS (service treatment records) and 118 pg STRS at pg 60.  The service treatment records are silent for any issues with the cervical spine, including after he was treated for an automobile accident (MVA) in April 1970, with injuries to his right ankle and pelvis.  The multiple examinations of record repeatedly disclose no evidence of cervical spine problems or complaints.  His July 1982 separation examination disclosed a normal spine.  See page 42 of 118 pg STRS.  

Cervical spine problems are not shown post service prior to the October 2014 VA examination.  An attempt to obtain records from Mercy Hospital was met with an October 2012 response that such records were unavailable.  See 10/27/12 Medical Treatment Records, Non-Government Medical Records Request in Virtual VA.  

The October 2014 VA examination disclosed the Veteran's reports of his neck being injured in the same MVA that injured his pelvis and ankle.  He reported that his neck has bothered him since that time.  He denied post service injuries to except a minor car accident where he strained lower back.  He complained of arthritis in his neck and stiff back.  Symptoms stayed localized and did not radiate to the upper or lower extremities.  Physical examination revealed normal findings including motion (even repetitive), normal strength and normal neurological findings.  X-rays showed some degenerative changes of mild to moderate disc narrowing together with posterior spurring is noted at the C6-7 level and approximately 2 mm of anterior subluxation of the body of C4 on C5 most likely secondary to
degenerative changes in the posterior elements.  Otherwise the study was unremarkable.  The examiner gave the following opinion as to the etiology of the cervical spine degenerative disc disease stating that it is less likely than not caused by or the result of in-service events.  The rationale was that he has mild degenerative changes of cervical spine which are no more than would be expected for natural progression of age.

The record before the Board contains no medical evidence of a chronic neck disorder prior to this examination and there is no medical evidence of record to contradict this October 2014 examiner's opinion.  The Board further finds the October 2014 VA examination's opinion is of the greatest probative value. Specifically, the VA examiner accurately and thoroughly reviewed the pertinent facts of the case, to include the circumstances surrounding the Veteran's military and post-military noise exposure. Moreover, the VA examiner provided a clear and unequivocal answer ("No") and opinion regarding the likely relationship between any incident during service and his current DDD.  Finally, the VA examiner supported the conclusions with a well-reasoned explanation supported by the facts of the case.  Such a fully articulated opinion with clear conclusions based on an accurate factual basis and supported by sound reasoning carries significant probative weight.  See Nieves-Rodriguez, supra. The opinion and rationale involved a complete review of the records, examination of the Veteran and acknowledged review of the significant evidence including the Veteran's subjective complaints, but pointed to the Veteran's DDD being more likely due to aging. 

 Finally, the Board notes that the Veteran has offered his own opinion relating his current cervical spine disorder to the MVA during service.  His statements on this question are not competent evidence addressing the complex medical questions concerning whether his current neck disability is related to the MVA during service. Rather, such medical questions concern internal physical processes that extend beyond an immediately observable cause-and-effect relationship.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the lay evidence is not competent to address etiology in the present case and thus it carries no probative value.

For the foregoing reasons, the Board finds that the preponderance of the more probative evidence of record weighs against the claim of service connection for a cervical spine disorder. Accordingly, the claim is denied. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Pelvic Fracture with Lumbar Spine Residuals and Right Ankle Disability 

The Veteran alleges service connection is warranted for residual disabilities to the pelvic and lumbar regions and the right ankle as a result of an inservice motor vehicle accident (MVA).  Because these claimed disorders are said to stem from the same incident, the Board shall address them together.  

Service treatment records disclose that the Veteran had no evidence of ankle, hip or spine issues or complaints on entrance examination and report of medical history of June 1962 and pre-training examination of July 1962.  See 4 pg STRS and 118 pg STRS at pg 60.He is shown to have been hospitalized after a MVA in April 1970 in which he sustained a closed fracture of the left superior and inferior pubic rami and a closed fracture of the right ankle.  The ankle was placed in a short leg non-walking cast and he was placed on bedrest.  The cast remained in place for 8 weeks at which time the fracture site was nontender and healing.  He had an anatomic position on X-ray.  After removal of the cast, he was able to ambulate as tolerated without difficulty although he had slight residual stiffness of the right ankle.  He was hospitalized until discharged on June 10, 1970.  The hospital records indicated that these injuries were not likely to result in permanent disability.  On discharge from the hospital in June 1970 he had a generally normal physical examination.  See p 21-25 of 118 pg STRS.  Subsequent records and periodic examinations were negative for any significant right ankle or pelvic/back disorders.  However his history of the MVA with fractures to the right ankle and pelvis were noted in repeated reports of medical history, including one in April 1979, April 1979, August 1980 and on retirement in June 1982.  His spine and lower extremities were noted to be normal on separation examination in June 1982.  The pelvic region was not examined as such exam is marked for females only.   See pages 42, 54, 62, 64, 71 of 118 pg STRS.  

Right ankle, pelvis/hip or lumbar spine problems are not shown post service prior to the October 2014 VA examination.  An attempt to obtain records from Mercy Hospital was met with an October 2012 response that such records were unavailable.  See 10/27/12 Medical Treatment Records, Non-Government Medical Records Request in Virtual VA.  

The October 2014 VA examination disclosed the Veteran's reports of a right ankle fracture with poly trauma from MVA while in service.  He indicated that this does not really bother him much, although he doesn't think he has as much movement with this as with his left ankle.  This same accident also was noted to have fractured his pelvis, and treatment was noted to have been conservative with no surgery or invasive procedure.  He denied any service injuries to except a minor car accident where he strained lower back.  He complained of a stiff back without radiation down his extremities.  

Regarding back issues, he reported back pain that waxes and wanes with activities. Physical examination revealed fully normal, painless motion of the back and no changes on repetitive use.  He did have tenderness to palpation of paravertebral soft tissues of L3-4-5-S1 region bilaterally.  There was no overt spasm, gibbus or pelvic shift.  His torso and bilateral musculature was symmetric and without atrophy.  He was neurovascularly grossly intact, without focal findings.  He had a fully normal gait and posture and he had full muscle strength in all extremities including the hips and ankles.  All other clinical findings were normal.  X-rays of the lumbar spine disclosed findings of an endplate compression deformity of the L1 vertebral body, inferior endplate compression deformity involving the anterior aspect of the T12 vertebral body and disc space narrowing at T12-L1 (moderate) and at L5-S1 (mild).  

Pelvic X-ray yielded an impression of mild degenerative changes about the right hip but was otherwise normal.  

The diagnoses rendered were DDD T12-L1, L5-S1 and endplate compression deformity of L1.  

Regarding the right ankle, the diagnosis of a right ankle fracture 1970 was noted, with no subjective complaints or objective findings of flare-ups, and full range of motion without pain or additional limitation following repetitive motions.  There was no functional loss or pain or tenderness noted on palpation.  The Veteran's ankle strength was fully normal without evidence of laxity on stability tests.  He had no evidence of ankylosis or any other ankle conditions noted.  No other significant ankle findings were noted, and his X-ray was interpreted as normal ankle.  

Regarding the etiology of the claimed residuals of pelvic fracture/lumbar spine disorder, the examiner noted the history in the service treatment records showing that the Veteran suffered a fracture of the pelvis in an automobile accident in April 1970, with hospitalization from April to June 1970.  He reported he had pain in his low back immediately after the accident when he tried to stand up after the accident but was unable to. The examiner was unable to find any diagnosis or treatment pertaining to the lumbar spine in the service treatment records. 

The examiner gave an opinion that a lumbar spine condition is less likely as not caused by or a result of intra-service events.  The rationale went over the history of the MVA with the left pubic rami and acetabular fracture and bimalleolar right ankle fracture, both closed and non-displaced that were treated conservatively.  He was noted to have had the fractures healing in an anatomic position and was released to full duty in June 1970. The examiner did not find objective evidence of any chronic lower back pain complaints, and no further treatment or management was found in STRs.  The examiner pointed out that the X-ray findings of L5-S1 DDD were not more than would be expected for normal age progression.  The examiner also stated that there is no objective evidence to support that the T12-L1 compression deformity with degenerative disc disease is a residual of his MVA with complains of discomfort in the lumbar-sacral region.  X-rays were noted to indicate bones are osteopenic.  Osteopenia can make vertebra weak and susceptible to compression fractures.  

Regarding the right ankle, the October 2014 VA examiner gave no etiology opinion, but also made no findings of any current disability.  An addendum opinion was obtained in March 2015 clarifying that that a right ankle fracture was at least as likely as not caused by or the result of inservice events.  The rationale noted that although STRs confirm trauma, the Veteran's statement and physical exam, including x-rays, indicate that there are no residual conditions from the ankle fracture. STRs confirm trauma.  Thus this opinion confirms that there is no residual disability affecting the right ankle.  

The record before the Board contains no medical evidence of a chronic lumbar spine disorder prior to this examination and there is no medical evidence of record to contradict this October 2014 examiner's opinion.  The Board further finds the October 2014 VA examination's opinion is of the greatest probative value. Specifically, the VA examiner accurately and thoroughly reviewed the pertinent facts of the case, to include the circumstances surrounding the Veteran's military and post-military noise exposure.  Moreover, the VA examiner provided a clear and unequivocal answer ("No") and opinion regarding the likely relationship between any incident during service and his current lumbar spine disorder.  Finally, the VA examiner supported the conclusions with a well-reasoned explanation supported by the facts of the case.  Such a fully articulated opinion with clear conclusions based on an accurate factual basis and supported by sound reasoning carries significant probative weight.  See Nieves-Rodriguez, supra. The opinion and rationale involved a complete review of the records, examination of the Veteran, and acknowledged review of the significant evidence including the Veteran's subjective complaints, but pointed to the Veteran's lumbar spine DDD likely due to aging and the compression deformity to likely be due to an osteopenia rather than trauma. 

 Finally, the Board notes that the Veteran has offered his own opinion relating his current lumbar spine disorder to the MVA during service.  His statements on this question are not competent evidence addressing the complex medical questions concerning whether his current back disability is related to the MVA during service. Rather, such medical questions concern internal physical processes that extend beyond an immediately observable cause-and-effect relationship.  As such, the lay evidence is not competent to address etiology in the present case and thus it carries no probative value.

In regards to the right ankle disorder, the preponderance of the competent medical evidence shows no current disability.  All findings were wholly normal for the right ankle on the October 2014 VA examination, and there is no other medical evidence of post-service disability affecting the ankle.  Although the March 2015 VA examination addendum suggested that there was as likely as not an ankle injury related to service, the actual rationale stated unequivocally that there was no evidence of a current disability.  A current disability is necessary for any claim of service connection under any theory of entitlement. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The pertinent lay and medical evidence does not reflect that one exists.

For the foregoing reasons, the Board finds that the preponderance of the more probative evidence of record weighs against the claim of service connection for a lumbar spine disorder and a right ankle disorder.  Accordingly, the claim is denied. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Asthma

The Veteran is noted to have denied having asthma in the June 1962 report of medical history prior to service with normal lungs on the entrance exam of the same month, but in the July 1962 examination upon reporting for recruit training, a history of asthma was noted.  See 4 pg STRS and 118 pg STRS at pg 60.  Of note the Veteran was seen in July 1962 for a history of asthma for 7 years presently asymptomatic, but with symptoms unrelieved by usual medications and a history of requiring hospitalization in the past.  He was noted to have allergies to skin tests of various allergens such as dust, ragweed, etc but was asymptomatic between age 10 and last summer when he went to Colorado.  He had a bad attack requiring hospitalization a month ago and could not participate in high school sports.  He was noted to have denied this history on his SF 89 to get into the service.  Examination revealed a clear chest, and the impression was history of asthma without demonstrable findings.  Subsequently, a November 1962 report of medical history disqualified him for submarine duty due to a history of asthma.  This history of asthma was noted in reports of medical history in April 1978 and April 1979 although the April 1979 report indicated he had no issues since 1962.  He underwent pulmonary function testing in July 1980 with no diagnosis made.  A July 1980 chest X-ray for a firefighting test likewise was normal.  The Board further notes that he was treated for chest pain episodes and upper respiratory infections at various times with no findings suggestive of asthma.  These including times he was treated for URIs in November 1976, November 1977, March 1979, November 1979, December 1979 and April 1980.  As for chest pain, he was seen in August 1974 for chest pain without breathing difficulties and abnormal findings on EKG.  he was also seen in March 1979 for shortness of breath and chest pain with normal findings.  A June 1981 report of medical history likewise noted the history of asthma with no episodes since age 10.  On retirement examination in June 1982 his lungs were normal.  See 118 pg STRS at pages 5, 6, 19, 29, 39, 42, 54, 58, 62, 75, 76, 78, 86, 87, 90, 94.

Asthma or other lung problems are not shown post service prior to the October 2014 VA examination.  An attempt to obtain records from Mercy Hospital was met with an October 2012 response that such records were unavailable.  See 10/27/12 Medical Treatment Records, Non-Government Medical Records Request in Virtual VA.  

The report of an October 2014 VA examination addressed the Veteran's claimed asthma disorder.  The Veteran was noted to claim service connection for asthma/respiratory difficulty due to exposure to extreme cold (sub-arctic) while stationed in Antarctica. He claims he now suffers from asthma. He states he did not suffer from asthma in the Navy, but was diagnosed with asthma in 2012.

The examiner reviewed the evidence in the claims file and in response to the question of whether there is clear and unmistakable evidence that asthma and/or a respiratory condition existed prior to military service, replied "NO."

The examiner then provided a medical opinion as to whether it is at least as likely as not that the current condition (if found) was incurred in, or caused by, the claimed in service injury, event or illness, to include his claim as due to service in Antarctica.  The opinion stated as follows that "Any subjective, pre service existing condition was less likely as not (less than 50/50 probability) permanently aggravated by intra service events."  The rationale stated that the Veteran's STRs indicate a history of asthma preservice and shortly after enlistment with the July 9, 1962 consult giving an impression of "unconfirmed history of asthma without demonstrable findings."   The consulting physician also noted that the Veteran's SAF 89 was "deliberately frauded" to gain admission to service.  This disqualified him from submarine service, and re-enlistment records show a continued reporting history of asthma.  However there was NO objective evidence of chronic condition found.  The examiner further noted that the August 1980 PFTs were normal in service and on current examination, the presenting conditions (PFTs 8/26/1980 are WNL.  Also on today's exanimation, the presenting conditions (auscultation of lungs, PFTs, etc) do not support a current pulmonary condition that would have been worsened by or a residual of military service.

Statute specifies that for the purposes of 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014). There is another provision specifying the presumption of soundness for peacetime veterans, 38 U.S.C.A. § 1132, but that provision only applies to veteran's who had only peacetime service prior to World War II. This is because 38 U.S.C.A. § 1137  provides that notwithstanding section 1132, the provisions of sections 1111 apply in the case of any veteran who served in the active military, naval, or air service after December 31, 1946. 

As to what constitutes "noted at the time of examination, acceptance and enrollment," only such conditions that are recorded in examination reports are to be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a noting of such conditions. 38 C.F.R. § 3.304 (b). 

The Veteran's June 1962 enlistment examination both indicate that lung and chest evaluation was normal, and he denied any history of asthma in the accompanying reports of medical history for these examination.

Because asthma was not noted at entrance, enrollment and acceptance, the Veteran is presumed to have been in in sound condition at entrance, enrollment, and acceptance as to his asthma unless clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 

VA has the burden of rebutting the presumption of soundness. The U.S. Court of Appeals for the Federal Circuit succinctly explained this as follows: When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service. The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004). 

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant. In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 235   (2012) as follows:

Clear and unmistakable evidence means that the evidence "'cannot be misinterpreted and misunderstood, i.e., it is undebatable.'" Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59   (1999)). The clear-and-unmistakable-evidence standard is an "onerous" one. Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991)).

As to the "preexistence prong", the Veteran's service treatment records disclose that shortly after he denied any asthma or other lung problems on entry, only a few days later the history of asthma was discovered in July 1962, and he was described as having intentionally omitted this information on his SAF 89 in order to gain admission to service.  Thereafter the STRs noted this as a preexisting condition.   Although the October 2014 VA examiner is noted to have initially answered "no" as to the question of asthma clearly and unmistakably existed service, the rationale itself appears to concede the prior existence of an asthma condition by referencing the STRs indicating this to be the case.  Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's asthma existed prior to his period of active duty service.

With regard to the "aggravation prong," the Board finds that there is clear and unmistakable evidence that the Veteran's preexisting asthma was not aggravated during military service beyond its natural progression.  Although the history of asthma was noted in the STRS and in fact disqualified him from submarine duty in November 1961, no objective findings to confirm the presence of an active asthma were ever shown in the service treatment records.  This includes the findings from the PFT done in July 1980 which was confirmed to be normal by the October 2014 VA examiner, in addition to the normal chest X-ray findings from the same month.  The episodes of URIs and chest pain were shown to be acute and transitory with no lasting manifestations attributable to asthma or other chronic lung condition.  Finally the Board notes that there is objective no post service evidence of a current asthma disorder.  Although the Veteran indicated that he had a current diagnosis of asthma there is no competent medical evidence to support this and the October 2014 VA examiner with the March 2015 addendum confirmed that no current asthma or other disability exists.  

Given the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's asthma was not aggravated by his period of active duty service.  There is no basis to allow the Veteran's claim for service connection for his pre-existing asthma.

In reaching this decision the Board has considered the Veteran's lay statements and contentions of record. In doing so, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

 In this case, the Veteran is competent to report symptoms of his claimed asthma condition and to report a continuity of symptoms since service. However, he is not competent to diagnose any eye condition that requires performance of a specialized examination or diagnostic testing because the Veteran has not been shown to have any clinical experience, training, or education.  Thus, his contentions that he has a asthma or other lung disorder that was incurred during service are outweighed by the objective medical findings noted during optometry examination conducted by a medical professional with experience in optometry. 

A current disability is necessary for any claim of service connection under any theory of entitlement.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The pertinent lay and medical evidence do not reflect that one exists. Thus the Board finds that service connection is not warranted for asthma or any other pulmonary disorder.  

Hearing loss

The Veteran is claiming service connection for right ear hearing loss.  He is noted to have conceded that his left ear does not meet the criteria for a hearing loss for VA purposes and withdrew his appeal pertaining to the left ear in his substantive appeal.  Hence the Board shall focus on the findings regarding the right ear only. 

The Veteran's military occupational specialty (MOS) is shown to have been a diesel engine technician and additionally received the Combat Action Ribbon for service in Vietnam.  VA has conceded in-service noise exposure.  

Upon entrance into service in July 1962 he denied ear troubles in the June 1962 report of medical history and testing from 500 Hertz through 4000 Hertz (with 3000 Hertz not tested) disclosed 5 decibels for the right ear at all levels (adjusted to 10 decibels for ASA standards).  See 7 pgs STRS and 118 pgs STRS at pg 60.  

On examination for submarine duty in November 1962, the Veteran denied any ear trouble.  Testing from 500 Hertz through 4000 Hertz (with 3000 Hertz not tested) disclosed 5 decibels for the right ear at all levels (in ASA results).  

An undated reference audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
10

Another undated audiogram revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
20

Other records disclosed that pure tone thresholds for the right ear were all measured at 0 decibels from 500 through 4000 Hertz in audiological tests done in April 1979 and August 1980.  An April 1978 audiology test revealed 5 decibels at 2000 Hertz, the rest of the testing disclosed 0 decibels throughout.  A June 1981 audiology test revealed 5 decibels at 500 Hertz and 2000 Hertz; the rest of the testing again disclosed 0 decibels throughout.  It does not appear the Veteran underwent autology testing on separation examination in June 1992, although he denied ear problems in the report of medical history.  Other testing on periodical examinations disclosed 15/15 whispered voice thresholds; however the Board does not consider the findings of whispered voice tests to be probative, because they have been recognized by VA as unreliable. See VBA Training Letter 211D (10-02), dated March 18, 2010 (stating that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur. Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure").  For aforementioned records see 118 pg STRS at pgs 32, 37, 43, 56, 60, 64, 66, 84, 92, 100, 114.

Post service, there are no records of treatment for hearing issues.  In March 2013 he underwent a VA examination for hearing loss.  

On the authorized audiological evaluation pure tone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
55
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner diagnosed conductive hearing loss as well as sensorineural hearing loss in the frequency of 6000 Hertz or higher.  The examiner gave the following opinion as to the etiology.  

The examiner confirmed review of the claims file and noted the conceded noise exposure in service.  Additionally a history of post service noise exposure was also obtained, with a post-service history of noise exposure both occupationally and recreationally due to his having worked as a service manager in an auto repair shop from 1982 to 2007 and hunting, using hearing protection for both.  He also was noted to use power tools, weed trimmer and mowers without protection.  The examiner gave an opinion that it was not at least as likely as not that his hearing loss was the result of an event in the military.  The rationale was that although inservice noise exposure is conceded his audiometric thresholds did not reveal a significant threshold shift when comparing enlistment to discharge thresholds.  His hearing sensitivity was normal (or no answer).  

The Veteran denied significant post service exposure to noise in his August 2014 substantive appeal.  He argued that his service manager job did not subject him to loud noises as he was usually in an office and he only intermittently used power tools like weed trimmers and mowers.  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss. Hensley, 5 Vet. App. at 157.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, any audiometric results listed under the ASA standards must be converted to ISO-ANSI standards.  VA uses a system to convert ASA units to ISO units that adds 15 dB to 500 Hz, 10 db to 1000, 2000, and 3000 Hz, and 5 db at 4000 Hz.

The Board finds that the Veteran has a right ear hearing loss disability for VA purposes.  See, e.g., March 2013 VA examination report.  However, while the Board finds that the Veteran was exposed to noise during service, the more persuasive evidence affirmatively shows that he did not experience symptoms of right ear hearing loss during service.  Hearing loss was not shown on entrance, and the records shortly before separation did not clearly note findings of hearing loss.  This is not changed by utilizing the conversion of ASA standards to ISO-ANSI standards in the entrance examination, which is the only audiological evaluation shown in the service records, and which showed normal hearing in any case. 

Moreover, a right ear hearing loss disability did not manifest to a compensable degree within one year after service separation.  See 38 C.F.R. §§ 3.307, 3.309, 3.385.  To the contrary, the earliest evidence of hearing loss is the March 2013 VA examination 30 years following service separation. 

In fact, to the extent that more than 30 years passed before there was evidence of hearing loss, and given the history provided by the Veteran of post service noise exposure, this which would led to the inference that there has been intervening noise exposure. Hensley, 5 Vet. App. at 159. 

The record before the Board contains no contemporaneous evidence during the intervening years until the March 2013 VA examination showing hearing loss, nor do the Veteran's lay statements indicate a continuity of symptomatology. See 38 C.F.R. § 3.303 (b).  The passage of so many years between separation from active service and his initial complaints is some evidence weighing against the claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); but see Kahana, 24 Vet. App. at 428 (explaining that the absence of contemporaneous evidence alone should not be considered substantive negative evidence).  When weighing the Veteran's lay statement against the other pertinent medical evidence, the Board finds that the evidence is against a finding of continuous symptoms of hearing loss in the right ear.

The Board further finds that the March 2013 VA examination is of the greatest probative value. Specifically, the VA examiner accurately and thoroughly reviewed the pertinent facts of the case, to include the circumstances surrounding the Veteran's military and post-military noise exposure.  Moreover, the VA examiner provided a clear and unequivocal answer ("No") and opinion regarding the likely relationship between the Veteran's noise exposure during service and his current hearing loss disability of the right ear.  Finally, the VA examiner supported the conclusions with a well-reasoned explanation supported by the facts of the case. Such a fully articulated opinion with clear conclusions based on an accurate factual basis and supported by sound reasoning carries significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The opinion and rationale involved a complete review of the records, examination of the Veteran, and acknowledged review of the significant evidence.

In sum, the Board finds that the preponderance of the evidence is against a finding for service connection for a right ear hearing loss. Therefore, this claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a pelvic fracture with lumbar spine residuals is denied.

Service connection for residuals of right ankle fracture is denied.

Service connection for asthma is denied.

Service connection for right ear hearing loss is denied.



REMAND

In regards to the bifurcated issue of entitlement to a pelvic fracture without lumbar spine residuals, development regarding this issue remains incomplete.  The October 2014 VA examiner only addressed the etiology of the pelvic fracture with lumbar spine residuals, but also disclosed findings from a pelvic X-ray that yielded an impression of mild degenerative changes about the right hip but was otherwise normal.  Given this, an addendum opinion is necessary to address whether there are any residuals of the pelvic fracture, minus the lumbar spine residuals.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to examiner who provided the October 2014 VA examination and/or the March 2014 addendum opinion.  If either examiner is not available, then forward the file to the appropriate specialist.  After review of the pertinent evidence with focus on the pelvic region, and the pelvic X-ray referenced in the October 2014 VA examination please address the following:

Determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed pelvic and/or disability had its onset during military service or is otherwise related to such service, to include the 1970 MVA that resulted in pelvic fracture.  A complete rationale should accompany any opinion provided.
      
2.  Finally after any additional development deemed necessary, readjudicate the issue on appeal based on all the relevant evidence of record.  If the benefit sought on appeal remains denied, issue a supplement statement of the case and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.
      

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


